Citation Nr: 0826880	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from August 1973 until August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) from July 2002 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.

In his substantive appeals received in July 2003 and March 
2004, the veteran expressed his desire for a hearing before a 
Veteran's Law Judge sitting in Washington, D.C.  Such hearing 
was scheduled for September 2006.  However, the evidence of 
record indicates that the veteran failed to report.  As such, 
his request for a Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).

The case returns to the Board following a remand to the RO in 
December 2006.


FINDINGS OF FACT

1.  A claim for service connection for asthma was denied by a 
December 1981 rating decision which was not appealed.  

2.  The evidence submitted since the December 1981 rating 
decision pertinent to the claim for service connection for 
asthma is either cumulative or redundant, does not relate to 
an unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.

3.  Current back symptomatology was not shown for many years 
after service separation and is unrelated to active duty 
service.






CONCLUSIONS OF LAW

1.  The rating decision of December 1981, which denied 
service connection for asthma, is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).

2.  A back disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1154, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Asthma

The record reflects that the original claim for service 
connection for asthma was denied by a December 1981 rating 
decision on the basis that the condition preexisted his 
period of active duty service and that due to the mildness of 
the condition, it was not aggravated by service.  Although 
the record reflects that the veteran filed a timely notice of 
disagreement with the December 1981 rating decision, it does 
not show that he responded to the July 1982 statement of the 
case.  Accordingly, the December 1981 decision became final 
when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In this instance, since the December 1981 rating decision 
denied the claim on the basis that the asthma preexisted 
service and was not aggravated by service, the Board finds 
that new and material evidence would consist of competent 
medical evidence showing that the asthma preexisted service 
or was aggravated during service.  

In this regard, additional evidence received since the 
December 1981 rating decision includes private medical 
treatment records dated from March 2000 to April 2001; a 
private medical treatment record for asthma and pneumonia 
dated in January 1995; a September 1995 statement from the 
veteran's private physician, J. D. Ashmore, M.D.; a 
"doctor's statement" dated in August 2001; and various 
written statements from the veteran.  Although this evidence 
shows continued treatment for asthma, it does not provide a 
medical nexus opinion linking the veteran's asthma to his 
period of active duty service, nor does it show that the 
veteran's asthma did not predate service.  

The Board concedes that the September 1995 statement from Dr. 
Ashmore indicated that he had been the veteran's private 
physician for 30 years, and had never treated him for asthma 
or respiratory problems.  He also then simply stated that 
"[h]e has no past history of respiratory problems to my 
knowledge."  However, this is completely contradicted by the 
veteran's service medical records, which indicate a history 
of pneumonia which predated active duty service and repeated 
treatment for asthma, congestion, coughing, and wheezing in 
service.  Furthermore, the veteran reported that he suffered 
from sinusitis and asthma in his own Report of Medical 
History at separation in August 1976.  Moreover, there is 
evidence of post-service treatment of respiratory problems in 
beginning in November 1980 and if the veteran did not have 
any respiratory problems prior to 1995, there would have been 
no basis for the veteran's original claim for service 
connection for respiratory disability that was denied in the 
December 1981 rating decision.  Thus, even with the 
presumption of credibility with respect to new and material 
claims, based on the evidence contained in the service 
medical records, the post-service medical evidence, and the 
veteran's original claim for benefits, the Board cannot 
attach any weight to Dr. Ashmore's opinion.  For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for asthma does not 
relate to an unestablished fact necessary to substantiate the 
claim and thus is not material.  It is essentially redundant 
of assertions made at the time of the previous final denial 
in December 1981 and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Service Connection for a Back Disability

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran alleges that his back disorder had its 
onset in service.  His service records confirm that he was 
treated for back pain on several occasions while in service.  
Specifically, on several occasions in 1974, he was treated 
for lower back pain after he fell from scaffolding, after he 
was involved in a fight, and after he was lifting heavy 
objects.  He was diagnosed with muscle strain.  
Significantly, the veteran's Report of Medical Examination 
upon separation in August 1976 indicated that his spine and 
other musculoskeletal groups were within normal limits.  
Similarly, he indicated in his own Report of Medical History 
in August 1976 that he never suffered from recurrent back 
pain.  As such, the Board finds that the documented instances 
of back pain in service were acute and transitory rather than 
chronic conditions.  

Moreover, post-service medical records do not reveal 
complaints of, treatment for, or diagnoses of a back disorder 
for many years after service.  Specifically, the veteran was 
not treated for his back until 1996 when he received 
treatment for a herniated lumbar disc.  

The multi-decade gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
theory that the veteran has experienced low back problems 
since active duty.  As such, the probative evidence is 
against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  The veteran was afforded a VA spine examination in 
December 2007.  After reviewing the veteran's claims folder 
and conducting a physical examination, the examiner opined 
that the current condition of the lumbar spine was not caused 
by or a result of the complaints of back pain documented in 
the service treatment records.  This was because there were 
no back complaints in the intervening years between 1976 and 
1996, even though the veteran was treated for other 
conditions by a family healthcare provider.  

In addition, the Board has considered the veteran's 
statements asserting a relationship between his back disorder 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board finds the absence of a chronic back 
disorder in service as highly probative as to the veteran's 
condition at the time of his discharge from active duty.  
Moreover, as noted above, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service can be considered as evidence against 
the claim.  Maxson, 230 F.3d at 1333.  

Given the lack of chronic back disorder in service, the 
absence of identified symptomatology for several decades 
after discharge, and no medical nexus between the veteran's 
current complaints and active duty, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided for the asthma claim, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  The letter was also followed by the readjudication 
of the claim in the January 2008 supplemental statement of 
the case.

With respect to the back condition claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in December 2003 that fully addressed all of the notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence in his 
possession to the RO.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  In addition, he 
was afforded VA medical examinations in October 1981 and 
December 2007.  

A specific VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA examination or an opinion 
with respect to asthma is not warranted.  See also 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).












ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for asthma is 
denied.

Service connection for a back disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


